UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4482


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY DEAN BALDWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:09-cr-00043-JPJ-3)


Submitted:   January 10, 2013             Decided:   January 25, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric C. Bohnet, ERIC C. BOHNET, ATTORNEY AT LAW, Indianapolis,
Indiana, for Appellant.   Jean Barrett Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Dean Baldwin pled guilty without a plea agreement

to    conspiracy       to     distribute              and    to     possess      with     intent    to

distribute oxycodone, in violation of 21 U.S.C. § 846 (2006),

and   was      sentenced      to    eighty-seven                  months’   imprisonment.           On

appeal,        counsel      has     filed         a       brief     pursuant       to     Anders    v.

California,       386      U.S.     738      (1967),          stating       that    there    are    no

meritorious          issues       for     appeal            but    questioning          whether    the

district court plainly erred by entering an amended judgment

without      allowing       Baldwin          to       challenge          drug    quantity     or    to

present evidence of trial counsel’s alleged nondisclosure of a

plea agreement.             Baldwin filed pro se supplemental briefs, in

which     he     raises       several        challenges             to     his     conviction      and

sentence.       Finding no error, we affirm.

               Turning      first       to    the         issues     presented       in    counsel’s

Anders brief, we note that the sole issue before the district

court during the evidentiary hearing on Baldwin’s 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion was whether counsel rendered

ineffective assistance by failing to consult with Baldwin about

whether he wished to appeal.                           Accordingly, the district court

did    not     err    by    entering         an       amended        judgment       based    on    the

undisputed        drug      quantity         and          without        providing       Baldwin    an

opportunity to present evidence regarding nondisclosure of an

alleged plea agreement.                   See United States v. Prado, 204 F.3d

                                                      2
843, 845 (8th Cir. 2000) (rejecting argument that defendant “was

entitled     to    de    novo   resentencing”           after     court    vacated    and

reentered judgment to provide opportunity to appeal).                         Moreover,

issues regarding objections to the drug quantity attributable to

Baldwin and an allegedly undisclosed plea agreement are better

characterized       as   ineffective      assistance       of     counsel    claims    at

this juncture and, because neither party has had an opportunity

to   fully    develop     the     record,       those    claims     would    be   better

addressed     in    a    § 2255    motion        following        the   completion    of

Baldwin’s direct appeal.             See United States v. Baptiste, 596

F.3d 214, 216 n.1 (4th Cir. 2010); United States v. Benton, 523

F.3d   424,       435    (4th     Cir.    2008)         (providing        standard    for

ineffective        assistance      claims        raised      on     direct     appeal).

Accordingly, we decline to consider these issues here.

             We turn next to the issues raised in Baldwin’s pro se

supplemental briefs.            Baldwin argues that he did not knowingly

and voluntarily enter his plea because he was not aware that he

would be sentenced to more than thirty-six months’ imprisonment

and because he was induced to enter his plea by trial counsel’s

promise to appeal.         Our review of the transcript of the Fed. R.

Crim. P. 11 proceeding discloses that Baldwin entered his plea

knowingly and voluntarily.               During Baldwin’s plea colloquy, he

indicated that he understood the maximum penalty for the offense

was twenty years’ imprisonment and affirmatively stated that no

                                            3
one had made him any promises to induce him to enter his plea.

Baldwin has failed to present compelling evidence to rebut “the

truth    of    [these]   sworn     statements      made   during     [his]     Rule   11

colloquy.”       United States v. Lemaster, 403 F.3d 216, 221-22 (4th

Cir. 2005).

               Apart from counsel’s failure to object to the drug

quantity attributed to him, Baldwin argues that the court did

not    correctly      calculate     the    drug   quantity.         Because    Baldwin

failed to object to the district court’s calculation of drug

quantity at sentencing, his claim is reviewed for plain error.

United States v. Blatstein, 482 F.3d 725, 731 (4th Cir. 2007).

The district court may “accept any undisputed portion of the

presentence report as a finding of fact.”                          Fed. R. Crim. P.

32(i)(3)(A).       Moreover, even if a defendant objects to a finding

in the presentence report, in the absence “of an affirmative

showing the       information       is    inaccurate,     the   court     is   free   to

adopt    the    findings      of    the    presentence      report     without     more

specific inquiry or explanation.”                  United States v. Love, 134

F.3d    595,    606   (4th   Cir.    1998)      (internal    quotation     marks      and

brackets omitted).           Here, there were no objections to the drug

quantities      attributed     to    Baldwin,      much     less    any   affirmative

showing that the information in the presentence report was not

accurate.       We therefore conclude that the district court did not

err, plainly or otherwise, by relying on the undisputed facts in

                                            4
the presentence report to determine the drug quantity attributed

to Baldwin.

              Baldwin next argues that his sentence is substantively

unreasonable.         This court reviews the district court’s sentence,

“whether    inside,        just    outside,          or    significantly               outside    the

Guidelines       range[,]        under       a    deferential             abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                                   When

reviewing a sentence for substantive reasonableness, this court

“examines       the   totality         of     the    circumstances,”                  and,   if   the

sentence    is     within    the       properly-calculated                  Guidelines        range,

applies     a     presumption           on       appeal        that        the        sentence     is

substantively reasonable.                United States v. Mendoza-Mendoza, 597

F.3d   212,     216-17      (4th       Cir.      2010).         Such        a    presumption       is

rebutted    only      if   the     defendant         shows       “that          the    sentence    is

unreasonable       when     measured          against       the       §    3553(a)        factors.”

United    States      v.   Montes-Pineda,            445       F.3d       375,    379    (4th     Cir.

2006) (internal quotation marks omitted).                                  Here, contrary to

Baldwin’s       assertion,        it    is    clear       that    the        court       considered

Baldwin’s       addiction     to       oxycodone          by    ordering          as     a   special

condition of release that he attend substance abuse counseling.

Accordingly, we conclude that Baldwin has provided no evidence

to rebut the presumption that his within-Guidelines sentence is

substantively reasonable.



                                                 5
            Finally,      Baldwin      argues          that     appellate         counsel

rendered    ineffective     assistance         by    failing     to   file    a   merits

brief.     Such    claims      are   not   generally          cognizable     on    direct

appeal.    Benton, 523 F.3d at 435.                 Because the record does not

establish that appellate counsel was ineffective, we will not

review Baldwin’s claim at this juncture.                  See Baptiste, 596 F.3d

at 216 n.1; see also Jones v. Barnes, 463 U.S. 745, 754 (1983)

(holding that appellate counsel need not raise on appeal every

non-frivolous issue suggested by defendant).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s amended judgment.                           This

court requires that counsel inform Baldwin, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Baldwin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Baldwin.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately          presented    in   the    materials

before    this   court   and    argument       would    not     aid   the    decisional

process.

                                                                               AFFIRMED

                                           6